
	
		111th CONGRESS
		2d Session
		S. 707
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To enhance the Federal Telework
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Telework Enhancement Act of
			 2010.
		2.DefinitionsIn this Act:
			(1)EmployeeThe term employee has the
			 meaning given that term under section 2105 of title 5, United States
			 Code.
			(2)Executive agencyExcept as provided in section 7, the term
			 executive agency has the meaning given that term under section 105
			 of title 5, United States Code.
			(3)TeleworkThe term telework means a work
			 arrangement in which an employee performs officially assigned duties at home or
			 other worksites geographically convenient to the residence of the
			 employee.
			3.Executive Agencies telework
			 requirement
			(a)Telework EligibilityNot later than 180 days after the date of
			 enactment of this Act, the head of each executive agency shall—
				(1)establish a policy under which eligible
			 employees of the agency may be authorized to telework;
				(2)determine the eligibility for all employees
			 of the agency to participate in telework; and
				(3)notify all employees of the agency of their
			 eligibility to telework.
				(b)ParticipationThe policy described under subsection (a)
			 shall—
				(1)ensure that telework does not diminish
			 employee performance or agency operations;
				(2)require a written agreement that—
					(A)is entered into between an agency manager
			 and an employee authorized to telework, that outlines the specific work
			 arrangement that is agreed to; and
					(B)is mandatory in order for any employee to
			 participate in telework;
					(3)provide that an employee may not be
			 authorized to telework if the performance of that employee does not comply with
			 the terms of the written agreement between the agency manager and that
			 employee;
				(4)except in emergency situations as
			 determined by the head of an agency, not apply to any employee of the agency
			 whose official duties require on a daily basis (every work day)—
					(A)direct handling of secure materials;
			 or
					(B)on-site activity that cannot be handled
			 remotely or at an alternate worksite; and
					(5)be incorporated as part of the continuity
			 of operations plans of the agency in the event of an emergency.
				4.Training and monitoring
			(a)In generalThe head of each executive agency shall
			 ensure that—
				(1)an interactive telework training program is
			 provided to—
					(A)employees eligible to participate in the
			 telework program of the agency; and
					(B)all managers of teleworkers;
					(2)except as provided under subsection (b), an
			 employee has successfully completed the interactive telework training program
			 before that employee enters into a written agreement to telework described
			 under section 3(b)(2);
				(3)teleworkers and nonteleworkers are treated
			 the same for purposes of—
					(A)periodic appraisals of job performance of
			 employees;
					(B)training, rewarding, reassigning,
			 promoting, reducing in grade, retaining, and removing employees;
					(C)work requirements; or
					(D)other acts involving managerial discretion;
			 and
					(4)when determining what constitutes
			 diminished employee performance, the agency shall consult the performance
			 management guidelines of the Office of Personnel Management.
				(b)Training requirement
			 exemptionsThe head of an
			 executive agency may provide for an exemption from the training requirements
			 under subsection (a), if the head of that agency determines that the training
			 would be unnecessary because the employee is already teleworking under a work
			 arrangement in effect before the date of enactment of this Act.
			5.Policy and support
			(a)Agency consultation with the Office of
			 Personnel ManagementEach
			 executive agency shall consult with the Office of Personnel Management in
			 developing telework policies.
			(b)Guidance and consultationThe Office of Personnel Management
			 shall—
				(1)provide policy and policy guidance for
			 telework in the areas of pay and leave, agency closure, performance management,
			 official worksite, recruitment and retention, and accommodations for employees
			 with disabilities;
				(2)assist each agency in establishing
			 appropriate qualitative and quantitative measures and teleworking goals;
			 and
				(3)consult with—
					(A)the Federal Emergency Management Agency on
			 policy and policy guidance for telework in the areas of continuation of
			 operations and long-term emergencies; and
					(B)the General Services Administration on
			 policy and policy guidance for telework in the areas of telework centers,
			 travel, technology, equipment, and dependent care.
					(c)Continuity of operations plans
				(1)Incorporation into continuity of operations
			 plansEach executive agency
			 shall incorporate telework into the continuity of operations plan of that
			 agency.
				(2)Continuity of operations plans supersede
			 telework policyDuring any
			 period that an executive agency is operating under a continuity of operations
			 plan, that plan shall supersede any telework policy.
				(d)Telework websiteThe Office of Personnel Management
			 shall—
				(1)maintain a central telework website;
			 and
				(2)include on that website related—
					(A)telework links;
					(B)announcements;
					(C)guidance developed by the Office of
			 Personnel Management; and
					(D)guidance submitted by the Federal Emergency
			 Management Agency, and the General Services Administration to the Office of
			 Personnel Management not later than 10 business days after the date of
			 submission.
					6.Telework Managing Officer
			(a)In general
				(1)DesignationThe head of each executive agency shall
			 designate an employee of the agency as the Telework Managing Officer. The
			 Telework Managing Officer shall be established within the Office of the Chief
			 Human Capital Officer or a comparable office with similar functions.
				(2)Telework Coordinators
					(A)Appropriations Act, 2003Section 623 of the Departments of Commerce,
			 Justice, and State, the Judiciary, and Related Agencies Appropriations Act,
			 2003 (Public Law 108–7; 117 Stat. 103) is amended by striking designate
			 a Telework Coordinator to be and inserting
			 designate a Telework Managing Officer to be.
					(B)Appropriations Act, 2004Section 627 of the Departments of Commerce,
			 Justice, and State, the Judiciary, and Related Agencies Appropriations Act,
			 2004 (Public Law 108–199; 118 Stat. 99) is amended by striking designate
			 a Telework Coordinator to be and inserting
			 designate a Telework Managing Officer to be.
					(C)Appropriations Act, 2005Section 622 of the Departments of Commerce,
			 Justice, and State, the Judiciary, and Related Agencies Appropriations Act,
			 2005 (Public Law 108–447; 118 Stat. 2919) is amended by striking
			 designate a Telework Coordinator to be and
			 inserting designate a Telework Managing Officer to be.
					(D)Appropriations Act, 2006Section 617 of the Science, State, Justice,
			 Commerce, and Related Agencies Appropriations Act, 2006 (Public Law 109–108;
			 119 Stat. 2340) is amended by striking maintain a Telework
			 Coordinator to be and inserting maintain a Telework
			 Managing Officer to be.
					(b)DutiesThe Telework Managing Officer shall—
				(1)be devoted to policy development and
			 implementation related to agency telework programs;
				(2)serve as—
					(A)an advisor for agency leadership, including
			 the Chief Human Capital Officer;
					(B)a resource for managers and employees;
			 and
					(C)a primary agency point of contact for the
			 Office of Personnel Management on telework matters; and
					(3)perform other duties as the applicable
			 delegating authority may assign.
				7.Reports
			(a)DefinitionIn this section, the term executive
			 agency shall not include the Government Accountability Office.
			(b)Reports by the Office of Personnel
			 Management
				(1)Submission of reportsNot later than 18 months after the date of
			 enactment of this Act and on an annual basis thereafter, the Director of the
			 Office of Personnel Management, in consultation with Chief Human Capital
			 Officers Council, shall—
					(A)submit a report addressing the telework
			 programs of each executive agency to—
						(i)the Committee on Homeland Security and
			 Governmental Affairs of the Senate; and
						(ii)the Committee on Oversight and Government
			 Reform of the House of Representatives; and
						(B)transmit a copy of the report to the
			 Comptroller General and the Office of Management and Budget.
					(2)ContentsEach report submitted under this subsection
			 shall include—
					(A)the degree of participation by employees of
			 each executive agency in teleworking during the period covered by the report
			 (and for each executive agency whose head is referred to under section 5312 of
			 title 5, United States Code, the degree of participation in each bureau,
			 division, or other major administrative unit of that agency), including—
						(i)the total number of employees in the
			 agency;
						(ii)the number and percent of employees in the
			 agency who are eligible to telework; and
						(iii)the number and percent of eligible
			 employees in the agency who are teleworking—
							(I)3 or more days per pay period;
							(II)1 or 2 days per pay period;
							(III)once per month; and
							(IV)on an occasional, episodic, or short-term
			 basis;
							(B)the method for gathering telework data in
			 each agency;
					(C)if the total number of employees
			 teleworking is 10 percent higher or lower than the previous year in any agency,
			 the reasons for the positive or negative variation;
					(D)the agency goal for increasing
			 participation to the extent practicable or necessary for the next reporting
			 period, as indicated by the percent of eligible employees teleworking in each
			 frequency category described under subparagraph (A)(iii);
					(E)an explanation of whether or not the agency
			 met the goals for the last reporting period and, if not, what actions are being
			 taken to identify and eliminate barriers to maximizing telework opportunities
			 for the next reporting period;
					(F)an assessment of the progress each agency
			 has made in meeting agency participation rate goals during the reporting
			 period, and other agency goals relating to telework, such as the impact of
			 telework on—
						(i)emergency readiness;
						(ii)energy use;
						(iii)recruitment and retention;
						(iv)performance;
						(v)productivity; and
						(vi)employee attitudes and opinions regarding
			 telework; and
						(G)the best practices in agency telework
			 programs.
					(c)Comptroller General reports
				(1)Report on Government Accountability Office
			 telework program
					(A)In generalNot later than 18 months after the date of
			 enactment of this Act and on an annual basis thereafter, the Comptroller
			 General shall submit a report addressing the telework program of the Government
			 Accountability Office to—
						(i)the Committee on Homeland Security and
			 Governmental Affairs of the Senate; and
						(ii)the Committee on Oversight and Government
			 Reform of the House of Representatives.
						(B)ContentsEach report submitted by the Comptroller
			 General shall include the same information as required under subsection (b)
			 applicable to the Government Accountability Office.
					(2)Report to congress on office of personnel
			 management reportNot later
			 than 6 months after the submission of the first report to Congress required
			 under subsection (b), the Comptroller General shall review that report required
			 under subsection (b) and submit a report to Congress on the progress each
			 executive agency has made towards the goals established under section
			 5(b)(2).
				(d)Chief Human Capital Officer
			 Reports
				(1)In generalEach year the Chief Human Capital Officer
			 of each executive agency, in consultation with the Telework Managing Officer of
			 that agency, shall submit a report to the Chair and Vice Chair of the Chief
			 Human Capital Officers Council on agency management efforts to promote
			 telework.
				(2)Review and inclusion of relevant
			 informationThe Chair and
			 Vice Chair of the Chief Human Capital Officers Council shall—
					(A)review the reports submitted under
			 paragraph (1);
					(B)include relevant information from the
			 submitted reports in the annual report to Congress required under subsection
			 (b); and
					(C)use that relevant information for other
			 purposes related to the strategic management of human capital.
					8.Authority for telework travel expenses test
			 programs
			(a)In generalChapter 57 of title 5, United States Code,
			 is amended by inserting after section 5710 the following:
				
					5711.Authority for telework travel expenses test
				programs
						(a)(1)Notwithstanding any other provision of this
				subchapter, under a test program which the Administrator of General Services
				determines to be in the interest of the Government and approves, an employing
				agency may pay through the proper disbursing official any necessary travel
				expenses in lieu of any payment otherwise authorized or required under this
				subchapter for employees participating in a telework program. An agency shall
				include in any request to the Administrator for approval of such a test program
				an analysis of the expected costs and benefits and a set of criteria for
				evaluating the effectiveness of the program.
							(2)Any test program conducted under this
				section shall be designed to enhance cost savings or other efficiencies that
				accrue to the Government.
							(3)Under any test program, if an agency
				employee voluntarily relocates from the pre-existing duty station of that
				employee, the Administrator may authorize the employing agency to establish a
				reasonable maximum number of occasional visits to the pre-existing duty station
				before that employee is eligible for payment of any accrued travel expenses by
				that agency.
							(4)Nothing in this section is intended to
				limit the authority of any agency to conduct test programs.
							(b)The Administrator shall transmit a copy of
				any test program approved by the Administrator under this section, and the
				rationale for approval, to the appropriate committees of Congress at least 30
				days before the effective date of the program.
						(c)(1)An agency authorized to conduct a test
				program under subsection (a) shall provide to the Administrator, the Telework
				Managing Officer of that agency, and the appropriate committees of Congress a
				report on the results of the program not later than 3 months after completion
				of the program.
							(2)The results in a report described under
				paragraph (1) may include—
								(A)the number of visits an employee makes to
				the pre-existing duty station of that employee;
								(B)the travel expenses paid by the
				agency;
								(C)the travel expenses paid by the employee;
				or
								(D)any other information the agency determines
				useful to aid the Administrator, Telework Managing Officer, and Congress in
				understanding the test program and the impact of the program.
								(d)No more than 10 test programs under this
				section may be conducted simultaneously.
						(e)The authority to conduct test programs
				under this section shall expire 7 years after the date of the enactment of the
				Telework Enhancement Act of
				2010.
						.
			(b)Technical and conforming
			 amendmentThe table of
			 sections for chapter 57 of title 5, United States Code, is amended by inserting
			 after the item relating to section 5710 the following:
				
					
						5711. Authority for telework
				travel expenses test
				programs.
					
					.
			9.Patent and Trademark Office travel expenses
			 test program
			(a)In generalSection 5710 of title 5, United States
			 Code, is amended—
				(1)in subsection (a)(1), by striking “for a
			 period not to exceed 24 months”; and
				(2)by striking subsection (e) and inserting
			 the following:
					
						(e)(1)The Patent and Trademark Office shall
				conduct a test program under this section.
							(2)In conducting the program under this
				subsection, the Patent and Trademark Office may pay any travel expenses of an
				employee for travel to and from a Patent and Trademark Office worksite,
				if—
								(A)the employee is employed at a Patent and
				Trademark Office worksite and enters into an approved telework
				arrangement;
								(B)the employee requests to telework from a
				location beyond the local commuting area of the Patent and Trademark Office
				worksite; and
								(C)the Patent and Trademark Office approves
				the requested arrangement for reasons of employee convenience instead of an
				agency need for the employee to relocate in order to perform duties specific to
				the new location.
								(3)(A)The Patent and Trademark Office shall
				establish an oversight committee comprising an equal number of members
				representing management and labor, including representatives from each
				collective bargaining unit.
								(B)The oversight committee shall develop the
				operating procedures for the program under this subsection to—
									(i)provide for the effective and appropriate
				functioning of the program; and
									(ii)ensure that—
										(I)reasonable technological or other
				alternatives to employee travel are used before requiring employee travel,
				including teleconferencing, videoconferencing or internet-based
				technologies;
										(II)the program is applied consistently and
				equitably throughout the Patent and Trademark Office; and
										(III)an optimal operating standard is developed
				and implemented for maximizing the use of the telework arrangement described
				under paragraph (2) while minimizing agency travel expenses and employee travel
				requirements.
										(4)(A)The test program under this subsection
				shall be designed to enhance cost savings or other efficiencies that accrue to
				the Government.
								(B)The Director of the Patent and Trademark
				Office shall—
									(i)prepare an analysis of the expected costs
				and benefits and a set of criteria for evaluating the effectiveness of the
				program; and
									(ii)before the test program is implemented,
				submit the analysis and criteria to the Administrator of General Services and
				to the appropriate committees of Congress.
									(C)With respect to an employee of the Patent
				and Trademark Office who voluntarily relocates from the pre-existing duty
				station of that employee, the operating procedures of the program may include a
				reasonable maximum number of occasional visits to the pre-existing duty station
				before that employee is eligible for payment of any accrued travel expenses by
				the Office.
								(D)(i)Not later than 3 months after completion of
				the test program under this subsection, the Director of the Patent and
				Trademark Office shall provide a report on the results of the program to the
				Administrator of General Services and to the appropriate committees of
				Congress.
									(ii)The results in the report described under
				paragraph (1) may include—
										(I)the number of visits an employee makes to
				the pre-existing duty station of that employee;
										(II)the travel expenses paid by the
				Office;
										(III)the travel expenses paid by the employee;
				or
										(IV)any other information that the Director
				determines may be useful to aid the Administrator and Congress in understanding
				the test program and the impact of the program.
										(E)In this paragraph, the term
				appropriate committees of Congress means—
									(i)the Committees on Homeland Security and
				Governmental Affairs and on the Judiciary of the Senate; and
									(ii)the Committees on Government Oversight and
				Reform and on the Judiciary of the House of Representatives.
									(f)(1)Except as provided under paragraph (2), the
				authority to conduct test programs under this section shall expire 7 years
				after the date of the enactment of the Travel and Transportation Reform Act of
				1998.
							(2)The authority to conduct a test program by
				the Patent and Trademark Office under this section shall expire 20 years after
				the date of the enactment of the Travel and Transportation Reform Act of
				1998.
							.
				(b)Effective
			 dateThe amendments made by
			 this section shall take effect as though enacted as part of the Travel and
			 Transportation Reform Act of 1998 (Public Law 105–264; 112 Stat. 2350).
			
	
		
			Passed the Senate
			 May 24, 2010.
			
			Secretary
		
	
	
	
